ON MOTION FOR REHEARING.
Gilbert, J.
By act of the General Assembly approved August 17, 1903 (Ga. Laws 1903, p. 413), a new charter was established for the Town of Acworth. The new charter created the City' of Acworth. That act included a clause “That the above provisions shall not become operative until ratified by a majority of the qualified voters of the City of Acworth, at an election to be called by the mayor and council between now and January 1, 1904, thirty days’ notice to be given of such election.” We have found no charter creating the City of Acworth nor the office of mayor of the Town or City of Acworth, except the act of 1903, above mentioned. The charter of 1903 has several times been amended by *554the General Assembly. The respondent, Butler, ran for and was declared elected to the office of mayor of the City of Acworth, and assumed the duties of that office. This amounted to a recognition that the act of 1903 was in operation according to the terms of the act. Otherwise the respondent would have been in the position of running for, being declared elected to, and assuming the duties of an office which did not exist.
The contention of the respondent that the act of 1903 is not in operation, because the record does not show that it has been adopted in accordance with section 22 of the act quoted above, amounts to a collateral attack. In Town of Constitution v. Chestnut Hill Cemetery Association, 136 Ga. 778 (71 S. E. 1037), where a similar question arose, it was held that “The municipality became at least a de facto corporation, the legal existence of which could not be collaterally attacked.” Similarly the respondent can not insist upon holding the office of mayor of the City of Acworth and at the same time maintain that there is no City of Acworth and no office of mayor, because the charter enacted by the General Assembly had never been accepted by the required referendum. The motion for a rehearing is denied.